Case: 0:19-cv-00010-HRW Doc #: 23 Filed: 06/06/19 Page: 1 of 1 - Page ID#: 260
                                                                              Eastern District of Kentunlrn
                                                                                    f" ti ~ ire? Ro    ""V
                                                                                    l.t;J!!,,.~-,


                                                                                   JUNO 6 2019
                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF KENTUCKY                       AT ASHLAND
                                                                                   ROBERT R. CARR
                                   NORTHERN DIVISION -ASHLAND                  CLERK U.S. DISTRICT COURT

CASE NO. O:l 9-CV-00010-HRW

KERI JORDAN                                                                           PLAINTIFF

v.

AETNA LIFE INSURANCE COMPANY and
BON SECOURS HEAL TH SYSTEM, INC., HEAL TH PLAN                                      DEFENDANT


                    AGREED ORDER DISMISSING WITH PREJUDICE


       The parties, Keri Jordan, Aetna Life Insurance Company and Bon Secours Health

System, Inc., Health Plan, hereby agree, and the Court being otherwise sufficiently advised, it is

hereby ORDERED AND ADJUDGED that this case is hereby DISMISSED with prejudice with

each party to bear their own costs.
         '°]" <-A..c.-.   C,   I   c:Jo/t;'.                              Signed By:
                                                                          Henry R. Wilhoit. Jr.
                                                                          United States District Judge



SEEN AND AGREED TO:

Isl Leigh Gross Latherow                             Isl Joyce A. Merritt
Leigh Gross Latherow                                 JOYCE A. MERRITT
Keri E. Hieneman                                     EMBRY MERRITT SHAFF AR
VanAntwerp Attorneys, LLP                            WOMACK, PLLC
1544 Winchester Ave., 5th Floor                      155 East Main St, STE 260
PO Box 1111                                          Lexington, KY 40507
Ashland KY 41105-1111                                (859) 543-0453
(606) 329-2929                                       (800) 505-0113 fax
(606) 329-0490 fax                                   joyce@emswlaw.com
Ilatherow@vanattys.com                               Attorney for Defendants
khieneman@vanattys.com
Attorneys for Plaintiff



                                                 1
